—Determination of respondent Superintendent of Insurance dated May 8, 1995, finding that petitioner violated Insurance Law §§2102 and 2314 and demonstrated incompetence or untrustworthiness within the meaning of Insurance Law § 2110 (a) (4), and imposing a civil fine in lieu of license revocation, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered on or about June 7, 1995) is dismissed, without costs.
Respondent’s determination is supported by substantial evidence, including the testimony of an insurance investigator and a former employee of the insurance company from which the subject workers’ compensation policies were purchased, as well as documentary evidence in the form of the written agreement between petitioner and the insurance broker who allegedly proposed the arrangement involving the collection of illegal service fees (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-182). Concur — Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ.